UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4983



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDDIE LEE WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-95-148)


Submitted:   April 28, 2006                   Decided:   June 5, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eddie    Lee   Williams        appeals      the    revocation     of   his

supervised release and resulting eight-month term of imprisonment.

Williams    contends    that   the     district        court    erred   in   revoking

supervised release and that the sentence was unreasonable. Finding

no error, we affirm.

            Williams was on supervised release when he failed to make

court-ordered restitution payments and twice tested positive for

marijuana use.       The court modified Williams’ sentence and placed

him in a community corrections center for 180 days.                           He was

terminated from the community corrections program based on his

repeated failure to comply with the facility’s rules regarding cell

phone use or possession.           After his termination from the program,

the probation officer petitioned for revocation of supervised

release based on the rules violations at the community corrections

facility, as well as the previous drug use and failure to comply

with the restitution order.           At the revocation hearing, Williams

admitted to all three violations, but argued that he had made

significant progress. The court revoked his supervised release and

sentenced him to eight months’ imprisonment, in the middle of the

advisory guidelines range and well below the twenty-four month

statutory    maximum.        The    court    considered        Williams’     criminal

history,    his   repeated     violations         of   the    terms   of   supervised

release,    his     employment,      and    the    policy      statements     in   the


                                       - 2 -
guidelines.     Contrary to Williams’ argument on appeal, the court

did not err in considering the drug use and failure to pay

restitution, which had earlier been considered in the modification

of Williams’ supervised release terms.           Finally, even the non-

criminal violation of the rules at the community corrections

facility was, standing alone, adequate to support the revocation

order.    After reviewing the record, we conclude revocation was

proper,   and   the   sentence   imposed   by   the   district   court   was

reasonable and was not an abuse of discretion.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -